                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                                      Plaintiff,                              ORDER
       V.
                                                                            09-cr-61-bbc
DERRICK SYKES,

                                      Defendant.


       IT IS ORDERED that:

       (1) IF defendant Derrick Sykes can be released from the Dane County Jail by 3:45pm this

afternoon (October 15, 2018) so that he can report to the U.S. Probation Office by 4:00 p.m. today

for the purpose of being fitted with a Soberlink device, THEN defendant Derrick Sykes shall be

RELEASED from custody forthwith and he shall immediately report to the U.S. Probation Office

where he shall be fitted with the Soberlink device;

       (2) BUT IF defendant Derrick Sykes cannot be released from the Dane County Jail by

3:45pm this afternoon (October 15, 2018), THEN defendant Derrick Sykes shall be DETAINED

until 9:00 a.m. on Tuesday, October 16, 2018, at which time he shall be RELEASED from custody

and he shall immediately report to the U.S. Probation Office where he shall be fitted with the

Soberlink device.

       Date: October 15, 2018 at 2:00 p.m.

                                               BY THE COURT:

                                              Isl

                                               STEPHEN L. CROCKER
                                               Magistrate Judge
